NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 14-2067
                                     _____________

                           ALBERT RONALD THOMPSON,
                                                 Appellant

                                             v.

           BRIDGETON BOARD OF EDUCATION; TERRELL EVERETT,
           Individual in his Official Capacity as Director of Human Resources
                                      _____________

                       Appeal from the United States District Court
                               for the District of New Jersey
                              (D.C. Civ. No. 1:12-cv-06864)
                        District Judge: Honorable Noel L. Hillman
                                      ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   April 17, 2015
                                  ______________

            Before: AMBRO, VANASKIE, and SHWARTZ, Circuit Judges.

                             (Opinion Filed: May 29, 2015)
                                   ______________

                                        OPINION*
                                     ______________

VANASKIE, Circuit Judge.

       At issue in this case is whether the District Court properly granted summary


       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
judgment for the Bridgeton Board of Education and Terrell Everett, its Director of

Human Resources, after job applicant Albert Ronald Thompson brought a reverse

discrimination claim under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-

3(a),1 and a Fourteenth Amendment Equal Protection claim under 42 U.S.C. § 1983.

Because Thompson has failed to put forward evidence from which a reasonable factfinder

could conclude that Appellees’ hiring process was a pretext for racial discrimination, we

will affirm.

                                            I.

       Appellant Albert Ronald Thompson has served his country and community with

distinction throughout his life. He served as an Army officer during the Vietnam War,

returned home, graduated first in his class from the New Jersey State Police Academy,

and served in the State Police for 25 years. Upon retirement from the State Police, he

continued his service, earning excellent reviews as an educational enforcement officer

with the Bridgeton Public Schools, where he worked for more than a decade. For

budgetary reasons, the Board terminated Thompson in 2010. When the Board advertised




       1
         In his complaint, Thompson cites 42 U.S.C. § 2000e-3(a), though this provision
of Title VII provides a means to seek relief for retaliation that is taken against an
employee who participated in enforcement proceedings against the employer. Based on
his allegations, Thompson more likely meant to refer to 42 U.S.C. § 2000e-2(a)(1), which
prohibits an employer from “fail[ing] or refus[ing] to hire . . . any individual, or
otherwise to discriminate against any individual with respect to his compensation, terms,
conditions, or privileges of employment, because of such individual’s race, color,
religion, sex, or national origin.”
                                              2
open educational enforcement officer positions in 2011, Thompson applied to get his old

job back.

       The Director of Security, Thompson’s former boss Robert Stevens, wanted to

rehire Thompson, but learned that Thompson would have to reapply in the general

applicant pool. The final round of the selection process was a brief interview in which

each candidate was asked the same ten questions. The hiring committee interviewed four

candidates, including Thompson, for two open positions. Appellees contend that the

committee made hiring decisions based only on performance in this formal interview.

Stevens stated that in order to keep the process fair and objective for all applicants, he did

not inform the other members of the selection committee of his positive opinion of

Thompson’s past performance.

       According to Appellees, Thompson’s interview did not go well. In depositions

related to this litigation, two committee members familiar with the high quality of

Thompson’s prior work expressed their disappointment that he failed to convey his

qualifications in the interview. Committee members recalled Thompson’s answers to

questions as short, incomplete, or lacking detail. While Appellees have not produced

documents recording the committee’s scores, committee members agree that in the final

tally Thompson was not among the top two performers. Appellees claim that they

selected the two highest-scoring applicants. Thompson is white; the committee

recommended hiring one African American and one Hispanic candidate. One of these

applicants had only one year of experience working as an aide at Bridgeton High School.

                                              3
The hiring committee consisted of two white and two African American members. Two

members stated that the committee did not discuss applicants’ races, and one member

stated that the committee had no affirmative action preference for minority candidates.

       Thompson sued the Bridgeton Board of Education and Everett for reverse

employment discrimination. According to Thompson, the interview process was a “post

hoc creation without any foundation,” Appellant Br. at 17 (emphasis in original), as

evidenced by the fact that Appellees cannot produce interview score sheets, and that

committee members only faintly recall Thompson’s interview. He argues that because he

was the most experienced and best qualified candidate, he must have been the victim of

an impermissible preference for minority candidates.

                                            II.

       The District Court had jurisdiction over this action under 28 U.S.C. §§ 1331 and

1343. We have appellate jurisdiction under 28 U.S.C. § 1291. Summary judgment is

proper when “there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). We review the District

Court’s grant of summary judgment de novo, and view the evidence “in the light most

favorable to the nonmoving party.” Heffernan v. City of Paterson, 777 F.3d 147, 151 (3d

Cir. 2015) (citations and quotations omitted). However, “the non-moving party must

present more than a mere scintilla of evidence; there must be evidence on which the jury

could reasonably find for the [non-movant].” Burton v. Teleflex Inc., 707 F.3d 417, 425

(3d Cir. 2013) (citations and quotations omitted).

                                             4
                                             III.

       We evaluate Thompson’s Title VII and Equal Protection claims using the three-

part burden-shifting framework established in McDonnell Douglas Corp. v. Green, 411
U.S. 792, 802 (1973). In reverse-discrimination suits like this, (1) a plaintiff must

establish a prima facie case of racial discrimination; (2) the burden shifts “to the

employer to articulate some legitimate, nondiscriminatory reason for the employee’s

rejection,”; and (3) “[t]he plaintiff must be given the opportunity to introduce evidence

that the proffered justification is merely a pretext for discrimination.” Iadimarco v.

Runyon, 190 F.3d 151, 157, 166 (3d Cir. 1999) (citations and quotations omitted). The

parties do not contest that Thompson has established a prima facie case of discrimination,

so we focus on prongs two and three.

                                             A.

       The second prong of the McDonnell Douglas framework asks whether Appellees

articulated a legitimate, non-discriminatory reason for failing to hire Thompson.

Appellees argue that other candidates outperformed Thompson in their interviews.

Because poor interview performance is a legitimate non-discriminatory reason for refusal

to hire, we agree with the District Court that Appellees met their burden at this step. See

Narin v. Lower Merion Sch. Dist., 206 F.3d 323, 330 (3d Cir. 2000).2




       2
       Thompson argues that the lack of documentary evidence prevents Appellees
from meeting their burden here. However, we consider the nature of the evidentiary
submissions, i.e., that Appellees rely on oral testimony and not contemporaneously-
                                              5
                                             B.

       Under the third prong of the McDonnell Douglas framework, we ask whether the

“record clearly allows a reasonable fact finder to conclude that [Appellees’] proffered

explanation was a pretext for race-based discrimination.” Iadimarco, 190 F.3d at 166.

Proving pretext “places a difficult burden on the plaintiff.” Fuentes v. Perskie, 32 F.3d
759, 765 (3d Cir. 1994). To survive summary judgment, a plaintiff may “put forward

‘such weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions in

the employer’s proffered legitimate reasons for its action that a reasonable factfinder

could rationally find them unworthy of credence.’” Kautz v. Met-Pro Corp., 412 F.3d
463, 467 (3d Cir. 2005) (quoting Fuentes, 32 F.3d at 765) (emphasis in original). A

plaintiff may also point to “some evidence, direct or circumstantial, from which a

factfinder could reasonably either (1) disbelieve the employer’s articulated legitimate

reasons; or (2) believe that an invidious discriminatory reason was more likely than not a

motivating or determinative cause of the employer’s action.” Iadimarco, 190 F.3d at 166

(quoting Fuentes, 32 F.3d at 764) (emphasis in original).

       Thompson argues that because his employment history made him the most

qualified candidate, and he was not hired, we must conclude that the interview process

was a pretext for discrimination. However, Appellees claim that they based their hiring

decisions solely on interview scores, and under the McDonnell Douglas test we do not



generated documents, in analyzing whether Thompson rebutted Appellees’ rationale as
pretext in the third prong of the McDonnell Douglas test.
                                            6
“second guess the method an employer uses to evaluate its employees.” Kautz, 412 F.3d

at 468. Thus, we reject his argument that a trier of fact could conclude that the interview

process “was either a post hoc fabrication or otherwise did not actually motivate the

employment action.” Fuentes, 32 F.3d at 764.

       Thompson is left with his argument that because Appellees cannot produce

original documents from the interviews, and because committee members do not fully

recall some details, a genuine issue of material fact exists as to whether Thompson should

have been hired based on his interview performance. However, given the consistency of

the committee members’ testimony and the fact that Thompson fails to point to any

evidence in the record from which a reasonable factfinder could conclude that

Thompson’s scores were marked down based on his race, we conclude that no reasonable

factfinder could deem Appellees’ explanation so unworthy of credence that it is probably

pretext for discrimination.

       Based on these facts, we conclude that Thompson failed to meet his burden in the

third prong of the McDonnell Douglas test.

                                             IV.

       For the reasons set forth herein, we hold that Thompson failed to establish a

genuine issue of material fact regarding whether Appellees intentionally discriminated

against him on the basis of race. Accordingly, we will affirm the District Court’s order

entered March 28, 2014, granting summary judgment in favor of Appellees.



                                             7